674 S.E.2d 418 (2009)
STATE of North Carolina
v.
Corey Devon SHAW.
No. 523P08.
Supreme Court of North Carolina.
February 5, 2009.
Irving Joyner, Durham, for Shaw.
John F. Oates, Jr., Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.


*419 ORDER

Upon consideration of the petition filed on the 25th day of November 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."